DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on March 26, 2021, claims 1-6, 9, 10, 13-16, 19, 21-27 and 29 were amended, and claims 7, 8, 11, 12, 17, 18, 20, 28 and 30 were cancelled. Currently, claims 1-6, 9, 10, 13-16, 19, 21-27 and 29 are pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, the wording “and/or” is an indefinite language. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 4, the wording “and/or” is an indefinite language. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  claim 15 should be dependent on claim 1. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 7, the wording “and/or” is an indefinite language. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 3, the wording “and/or” is an indefinite language. Appropriate correction is required.
Claim 22 recites the limitation "the glazing" in line 3.  Since claim 22 is dependent on claim 1, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 23-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (Yang, US 2009/0290078).
Re Claim 1: As shown in Figs. 2-4, Yang discloses an electrically controllable device 10 having scattering which is variable by liquid crystals 12 comprising a stack of layers in this order:
a first electrode 14a with a first main surface forming a bonding surface (with substrate 16a) and an opposite surface,
a dielectric electroactive layer 12 with a main face on the bonding surface side and a main opposite face, made of a material comprising:
     liquid crystals, 
     polymers forming a polymeric network, the liquid crystals being stabilized by the polymeric network (Figs. 3 and 4),
a second electrode 14b with on the side of the opposite face of the dielectric electroactive layer a main surface forming a second bonding surface (with substrate 16b) and with an opposite surface, 
the electroactive layer 12 being visible by transparency on the side of the first electrode 14a and on the side of the second electrode 14b (Figs. 3 and 4),
wherein, as shown in Figs. 7A, 7B and 8, the material exhibits, starting from a temperature T1 = 25 degrees, a mesophase P in which the material comprises an assembly of subcentimetric domains (microdomains) [0043], which comprise two-dimensional topological defects,
and wherein, at a temperature T' = 44 degrees C greater than (or equal to) T1 = 25 degrees C, the stack is capable of exhibiting scattering states (Figs. 7B and 8) [0087]. 
As shown in Fig. 9, with the application of electric filed, the stack is capable of exhibiting at least first, second and third scattering states for at least one wavelength in the visible region [0038 and 0088-0090],
the first state (at 0V) being the most scattering (about 4% transmittance),
the second state (at 30V) being scattering and less scattering (about 8% transmittance) than the first state, and 
the third state (at 40V) being transparent or scattering and less scattering (about 90% transmittance) than the second state, 
the first, second and third states being switchable (according to the applied voltage as shown in Fig. 9).
As shown above, at least two of the first, second and third states are obtained by the application of an electric field between the first and second electrodes 14a and 14b.
Re Claim 2: The electrically controllable device having scattering which is variable by liquid crystals as claimed in claim 1, wherein, as shown in Fig. 9) the first state is accessible in the absence of said applied electric field (0V), the second and third states are accessible in the presence of said applied electric field, the second state being obtained for a voltage V1 = 30V and the third state being obtained for a voltage V2 = 40 V which is greater than V1 = 30V.
Re Claim 3: The electrically controllable device having scattering which is variable by liquid crystals as claimed in claim 1, wherein, under said electric field and at T', the stack exhibits a diffuse transmission or a haze which varies with the voltage in all or part between 0 and 50V as shown in Fig. 9, which meets the claimed range between 5 and 120V.
Re Claims 23-27: Claims 23-27 are process claims and dependent on claim 1, which is a product claim. The presence of process limitations on the product claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).
Thus, the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, the process limitations of claims 23-27 have not been given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang, US 2009/0290078) in view of Doane et al. (Doane, US 5,691,795).
Re Claim 15: The electrically controllable device having scattering which is variable by liquid crystals as claimed in claim 1:
Yang does not disclose a first surface anchoring layer and a second surface anchoring layer for the liquid crystals.
As shown in Fig. 1, Doane discloses an electrically controllable device having scattering which is variable by liquid crystals comprising:
in contact with the main face of the dielectric electroactive layer 16, a first surface anchoring layer 14 (upper layer) for the liquid crystals, capable of anchoring at least a fraction of the liquid crystals in contact with this first anchoring layer according to a first orientation in the absence of said applied electric field (Fig. 3),
in contact with the main opposite face of the dielectric electroactive layer 16, a second surface anchoring layer 14 (lower layer), capable of orientating a fraction of the liquid crystals 20 in contact with the second anchoring layer 14 according to a second orientation (col. 7, lines 1-23).
Accordingly, it is obviously applicable to the electrically controllable device of Yang in order to affect the surface alignment of the liquid crystal directors (col. 7, lines 1-4).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a first surface anchoring layer and a second surface anchoring layer in order to affect the surface alignment of the liquid crystal directors according to an intended application.
Re Claim 16: The electrically controllable device having scattering which is variable by liquid crystals as claimed in claim 15, wherein the first anchoring layer is a unidirectional or degenerate planar anchoring and the second anchoring layer is a normal or degenerate planar anchoring or the first anchoring layer is a dielectric layer (polyimide) (col. 7, lines 1-4).
Allowable Subject Matter
Claims 4-6, 9, 10, 13, 14, 19, 21, 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
September 28, 2022